UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-52376 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 321 South 1250 West, #3 Lindon, Utah 84042 (Address of principal executive offices) (Zip Code) (801) 433-2000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of August 5, 2010 the registrant had 45,000,000 shares of common stock, par value $0.001, issued and outstanding. PROFIRE ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and March 31, 2010 3 Condensed Consolidated Statements of Operations and Other ComprehensiveIncome (Loss) (Unaudited) for the three month periods ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 8 Item 3.Quantitative and Qualitative Disclosure about Market Risk 13 Item 4.Controls and Procedures 13 PART II — OTHER INFORMATION Item 1A.Risk Factors 14 Item 6.Exhibits 14 Signatures 15 2 PART I. FINANCIAL INFORMATION Item 1.Financial Information PROFIRE ENERGY, INC. AND SUBSIDIARY Consolidated Balance Sheets ASSETS June 30, March 31, 2010 2010 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 1,957,370 $ 1,931,757 Accounts receivable, net 794,092 1,092,037 Marketable securities-available for sale 4,680 7,154 Inventories 654,936 624,679 Prepaid expenses 7,511 999 Total Current Assets 3,418,589 3,656,626 PROPERTY AND EQUIPMENT, net 616,250 559,326 TOTAL ASSETS $ 4,034,839 $ 4,215,952 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 247,285 $ 216,904 Accrued liabilities 27,810 25,454 Income taxes payable 455,655 494,321 Total Current Liabilities 730,750 736,679 TOTAL LIABILITIES 730,750 736,679 STOCKHOLDERS' EQUITY Preferred shares: $0.001 par value, 10,000,000 shares authorized: no shares issues and outstanding - - Common shares: $0.001 par value, 100,000,000 shares authorized: 45,000,000 shares issues and outstanding 45,000 45,000 Additional paid-in capital (41,393) (51,449) Accumulated other comprehensive income 178,602 272,416 Retained earnings 3,121,880 3,213,306 Total Stockholders' Equity 3,304,089 3,479,273 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,034,839 $ 4,215,952 The accompanying notes are a integral part of these consolidated financial statements. 3 PROFIRE ENERGY, INC. AND SUBSIDIARY Consolidated Statements of Operations and Other Comprehensive Income (Loss) (Unaudited) For the Three Months Ended June 30, 2010 2009 REVENUES Sales of goods, net $ 636,391 $ 526,069 Sales of services, net 135,233 143,731 Total Revenues 771,624 669,800 COST OF SALES Cost of goods sold 329,220 332,367 GROSS PROFIT 442,404 337,433 OPERATING EXPENSES General and administrative expenses 360,639 349,502 Payroll expenses 177,933 169,374 Depreciation expense 18,872 10,146 Total Operating Expenses 557,444 529,022 INCOME (LOSS) FROM OPERATIONS (115,040) (191,589) OTHER INCOME (EXPENSE) Interest expense (2,624) (3,366) Interest income 818 60 Total Other Income (Expense) (1,806) (3,306) NET INCOME (LOSS) BEFORE INCOME TAXES (116,846) (194,895) INCOME TAX EXPENSE (BENEFIT) (25,420) (61,822) NET INCOME (LOSS) $ (91,426) $ (133,073) UNREALIZED HOLDING GAIN (LOSS) ON AVALAIBLE FOR SALE SECURITIES $ (2,474) $ (335) FOREIGN CURRENCY TRANSLATION GAIN (LOSS) (91,340) 150,026 TOTAL COMPREHENSIVE INCOME (LOSS) $ (185,240) $ 16,618 BASIC EARNINGS PER SHARE $ (0.00) $ (0.00) FULLY DILUTED EARNINGS PER SHARE $ (0.00) $ (0.00) BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 45,000,000 45,000,000 FULLY DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 45,000,000 45,000,000 The accompanying notes are a integral part of these consolidated financial statements. 4 PROFIRE ENERGY, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended June 30, 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (91,426) $ (133,073) Adjustments to reconcile net income (loss) to net cash used by operating activities: Depreciation expense 17,868 10,146 Bad debt expense 6,913 428 Stock options issued for services 10,056 - Changes in operating assets and liabilities: Changes in accounts receivable 251,544 493,584 Changes in inventories (46,010) 42,125 Changes in prepaid expenses (6,316) (5,022) Changes in income taxes payable (24,175) (491,281) Changes in accounts payable and accrued liabilities 36,369 76,810 Net Cash Provided by (Used in) Operating Activities 154,823 (6,283) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets (88,693) (4,270) Net Cash Used in Investing Activities (88,693) (4,270) CASH FLOWS FROM FINANCING ACTIVITIES - - Effect of exchange rate changes on cash (40,517) 20,007 NET INCREASE IN CASH 25,613 9,454 CASH AT BEGINNING OF PERIOD 1,931,757 226,559 CASH AT END OF PERIOD $ 1,957,370 $ 236,013 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 2,624 $ 3,931 Income taxes $ - $ 440,617 The accompanying notes are a integral part of these consolidated financial statements. 5 PROFIRE ENERGY, INC. AND SUBSIDIARY Notes to the Consolidated Financial Statements June 30, 2010 and March 31, 2010 NOTE 1 - CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2010 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's March 31, 2010 audited financial statements.The results of operations for the periods ended June 30, 2010 and 2009 are not necessarily indicative of the operating results for the full years. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Reclassification of Financial Statement Accounts Certain amounts in the June 30, 2009 financial statements have been reclassified to conform to the presentation in the June 30, 2010 financial statements. Inventory In accordance with ASC 330, the Company’s inventory is valued at the lower of cost (the purchase price, including additional fees) or market based on using the entire value of inventory. Inventories are determined based on the first-in first-out (FIFO) basis. As of June 30, 2010 and March 31, 2010 inventory consisted of the following: June 30, 2010 March 31, 2010 Raw materials $ 640,215 $ 612,599 Work in progress 5,677 5,432 Finished goods 55,940 53,527 Reserve for obsolescence (46,896) (46,879) Total $ 654,936 $ 624,679 6 PROFIRE ENERGY, INC. AND SUBSIDIARY Notes to the Consolidated Financial Statements June 30, 2010 and March 31, 2010 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Foreign Currency and Comprehensive Income The Company’s functional currency is the Canadian dollar (CAD). The financial statements of the Company were translated to United States Dollar (USD) using year-end exchange rates for the balance sheet, and average exchange rates for the statements of operations. Equity transactions were translated using historical rates. The period-end exchange rates of 1.0480 and 1.0188 were used to convert the Company’s June 30, 2010 and March 31, 2010 balance sheets, respectively, and the statements of operations used weighted average rates of 1.0272 and 1.1678 for the three months ended June 30, 2010 and 2009, respectively. All amounts in the financial statements and footnotes are presumed to be stated in USD, unless otherwise identified. Foreign currency translation gains or losses as a result of fluctuations in the exchange rates are reflected in the Statement of Operations and Other Comprehensive Income (Loss). Recent Accounting Pronouncements The Company has evaluated recent accounting pronouncements and their adoption has not had or is not expected to have a material impact on the Company’s financial position, or statements. Income Taxes The Company is subject to Canadian income taxes on its world-wide income with a credit provided for foreign taxes paid.The effective rates of income tax are 21.8% and 31.7% for the periods ended June 30, 2010 and 2009, respectively. NOTE 3 – SUBSEQUENT EVENTS In accordance with ASC 855-10, the Company’s management has reviewed all material events and determined there are no material subsequent events to report. 7 Item 2.Management's Discussion and Analysis of Financial Condition andResults of Operations This discussion summarizes the significant factors affecting our consolidated operating results, financial condition, liquidity and capital resources during the three months ended June 30, 2010 and 2009. For a complete understanding, this Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Financial Statements and Notes to the Financial Statements contained in this quarterly report on Form 10-Q and our annual report on Form 10-K for the year ended March 31, 2010. Forward-Looking Statements This quarterly report contains forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.Such statements are based on currently available financial and competitive information and are subject to various risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations.Undue reliance should not be placed on such forward-looking statements as such statements speak only as of the date on which they are made.These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. We undertake no obligation to amend this report or revise publicly these forward looking statements (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. Throughout this report, unless otherwise indicated by the context, references herein to the “Company”, “we”, “our” or “us” and similar language means Profire Energy, Inc., a Nevada corporation, and its corporate subsidiaries and predecessors. 8 Overview We are a provider of safe and efficient burner-management systems and services for use in oilfield combustion.In the oil and natural gas industry there are numerous demands for heat generation and control.The product in pipelines and storage tanks must be kept sufficiently warm to flow efficiently.Equipment of all kinds, including line-heaters, dehydrators, dewaterers, separators, treaters, amine reboilers, free-water knockout systems, etc. require sources of heat to satisfy their various functions.In addition to the need for combustion products to meet heating demands, there is also a need for skilled combustion technicians.Profire builds products and provides services designed to address some of these needs. Results of Operations Comparison of the three months ended June 30, 2010 and 2009. Total Revenues Our total revenues during the quarter ended June 30, 2010 increased 15% compared to the quarter ended June 30, 2009.We have worked to expand our operations during the past quarter with continuing efforts to research the sales possibilities in the U.S.We believe the increase in revenues compared to the same quarter of 2009 is primarily attributable to the rise in oil prices.We knew some customers were delaying projects as they waited to see what would happen with oil prices and demand before committing to new capital expenditures.These factors combined with the positive effect of the warmer summer weather, which allows some of our clients greater access to their fields, and increased capital projects contributed to the rise in sales. During the quarter ended June 30, 2010, product sales accounted for 82% of total revenues and service sales accounted for 18% of total revenue.During the quarter ended June 30, 2009 the mix of product and service sales was nearly unchanged with product sales at 79% of total revenues and service sales accounting for 21% of total revenue. We expect total revenues will continue to grow as we expand our operations, especially as our U.S. sales plan is implemented.However, with the volatility in oil prices and the general economic slowdown, we expect revenue growth to be more modest than it was during the quarter ended June 30, 2010 until our U.S. sales operation commences and stability returns to the economy. 9 Cost of Goods Sold Cost of goods sold during the three months ended June 30, 2010 was $329,220 compared to $332,367 during the three months ended June 30, 2009.As a percentage of total revenues, cost of goods sold decreased to 42.7% of total revenues during the three months ended June 30, 2010 compared to 49.6% the same three month period in 2009.This nearly 7% decrease is due to continued improvement in pricing volume discounts from certain suppliers and more efficient assembly of components before sale and installation.We anticipate that as product sales increase in the coming year cost of goods sold will also increase.However, with anticipated volume discounts and improved efficiency we believe cost of goods sold, as a percentage of total revenues, will not be significantly higher in fiscal 2011. General and Administrative Expenses General and administrative expenses for the three months ended June 30, 2010 were $360,639, a $11,137 or 3% increase from $349,502 for the same three month period ended June 30, 2009.This increase in general and administrative expense was due to the increased sales activity in the quarter.We expect overall general and administrative expenses will continue to increase as we continue our efforts to expand our business. Payroll Expense Payroll expense during the three months ended June 30, 2010 increased 5% to $177,933 from $169,374 for the three months ended June 30, 2009.Payroll expense increased as a result of hiring additional personnel, including a part-time sales director, in anticipation of expansion and growth in sales.We anticipate payroll expense will increase at a slower pace in the upcoming fiscal year as we continue efforts to expand our sales force. Loss from Operations The 15% increase in sales and 1% decrease in cost of goods sold was offset by the 5% overall increase in operating expenses.As a result we realized a net loss from operations of $115,040 during the three months ended June 30, 2010 compared to net loss from operations of $191,589 during the three months ended June 30, Income Tax
